EX 99.28(d)(230) Amendment to Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and Standard & Poor’s Investment Advisory Services LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and Standard & Poor’s Investment Advisory Services LLC, a Delaware corporation and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and the Sub-Adviser entered into an Investment Sub-Advisory Agreement dated as of January 31, 2001 (“Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios of JNL Series Trust (“Trust”). Whereas, pursuant to the Agreement, the Adviser agreed to pay the Sub-Adviser for the services provided and the expenses assumed by the Sub-Advisor a sub-advisory fee as set forth on Schedule B to the Agreement, and the Sub-Adviser agreed to accept such sub-advisory fee as full compensation under the Agreement for such services and expenses. Whereas, the Adviser and the Sub-Adviser have agreed to fee reductions for the funds sub-advised by the Sub-Adviser under the Agreement. Whereas, in order to reflect these fee reductions, Schedule B to the Agreement must be amended. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated December 1, 2011, attached hereto. 2. Effective December 31, 2013, the fee schedule for “Group 1” Funds will revert to the fee schedule in effect prior to December 1, 2011. 3. Effective December 31, 2012, the fee schedule for “Group 2” Funds will revert to the fee schedule in effect prior to December 1, 2011. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of November 30, 2011, effective as of December 1, 2011. Jackson national asset Management, llc Standard & Poor’s Investment Advisory Services LLC By: /s/ Mark D. Nerud By: /s/ W. Charles Bassignani Name:Mark D. Nerud Name: W. Charles Bassignani Title: President and CEO Title: President, SPIAS Date: November 30, 2011 Date: 11/25/2011 SCHEDULE B December 1, 2011 (Compensation) Funds Group 1: JNL/S&P Managed Growth Fund JNL/S&P Managed Conservative Fund JNL/S&P Managed Moderate Growth Fund JNL/S&P Managed Moderate Fund JNL/S&P Managed Aggressive Growth Fund Assets Annual Rate Effective December 1, 2011: All Assets 0.02% Effective December 31, 2013: $0 to $2.5 Billion Over $2.5 Billion 0.05% 0.04% The assets of the funds are aggregated for purposes of calculating the sub-advisory fee. Group 2: JNL/S&P Competitive Advantage Fund JNL/S&P Dividend Income & Growth Fund JNL/S&P Intrinsic Value Fund JNL/S&P Total Yield Fund Assets Annual Rate Effective December 1, 2011: $0 to $1Billion Next $2 Billion Next $1 Billion Next $1 Billion Over $5 Billion 0.06% 0.05% 0.04% 0.03% 0.02% Effective December 31, 2012: $0 to $1Billion Next $2 Billion Over $3 Billion 0.08% 0.07% 0.05% The assets of the funds are aggregated for purposes of calculating the sub-advisory fee.
